Name: 2006/575/EC: Commission Decision of 17 August 2006 on the financing of expenditure on computer support and communication measures in the field of animal health and welfare for 2006
 Type: Decision
 Subject Matter: agricultural activity;  environmental policy;  EU finance;  information technology and data processing;  organisation of transport
 Date Published: 2007-05-08; 2006-08-23

 23.8.2006 EN Official Journal of the European Union L 229/5 COMMISSION DECISION of 17 August 2006 on the financing of expenditure on computer support and communication measures in the field of animal health and welfare for 2006 (2006/575/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 17, 37 and 37a thereof; Whereas: (1) Commission Decision 2004/292/EC of 30 March 2004 on the introduction of the Traces system and amending Decision 92/486/EEC (2) makes it compulsory for the Member States to participate in the system from 31 December 2004. Provision must be made for the expenditure needed to update the system in line with the development of the relevant veterinary legislation and the development of Traces, especially in the field of risk assessment. Given the technical demands connected with the availability and stability of the Traces production environment as well as security requirements, computer equipment must be acquired and a dedicated monitoring and maintenance team must be put in place specifically for the system. The everyday use of the system also calls for reinforced logistical support to be made available, taking account of experience acquired. The Communitys financial participation is based on Articles 37 and 37a of Decision 90/424/EEC. (2) The notification system introduced under Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (3) by Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Directive 82/894/EEC (4) must be kept up to date technically. The Communitys financial participation is based on Article 37 of Decision 90/424/EEC. (3) Only the study to draw up specifications for a navigation system provided for by Commission Decision 2005/607/EC of 5 August 2005 on the financing of expenditure on computer support and communication measures in the field of animal health and welfare for 2005 (5) has been started. It is therefore necessary to reprogramme the study on the use of satellitenavigation technology to improve animal protection in accordance with Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EEC and Regulation (EC) No 1255/97 (6). The Communitys financial participation is based on Article 17 of Decision 90/424/EEC. (4) The animalprotection information policy also calls for the communication of technical and scientific developments in this area and requires the European Unions trading partners to be made more aware of the issue of livestock welfare. The Communitys financial participation is based on Article 17 of Decision 90/424/EEC. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 Traces The following amounts and objectives are hereby authorised for the maintenance, updating and development of the Traces system referred to in Decision 2004/292/EC:  EUR 500 000 for dedicated equipment and technical support essential to the availability and security of the system,  EUR 450 000 for logistical support needed for assistance to users,  EUR 200 000 for maintenance support needed to bring the system into line with legal and technical developments,  EUR 300 000 for the information technology developments necessary in connection with the creation of a risk management module. Article 2 Animal diseases notification system An amount of EUR 200 000 is hereby authorised for maintenance of the notification system referred to in Decision 2005/176/EC. Article 3 Communication relating to animal welfare 1. An amount of EUR 200 000 is hereby authorised for the study on developing information and communication technologies linked to satellite navigation systems to step up the effectiveness of official checks in the animal welfare area. 2. An amount of EUR 240 000 is hereby authorised for the communication by the Commission to consumers of information on Community animalprotection legislation. 3. An amount of EUR 230 000 is hereby authorised for the communication by the Commission to trading partners of developments in Community animalprotection legislation. Article 4 Contract award procedure Contractors will be selected on the basis of invitations to tender to be issued in autumn 2006. Done at Brussels, 17 August 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37). (2) OJ L 94, 31.3.2004, p. 63. Decision as last amended by Decision 2005/515/EC (OJ L 187, 19.7.2005, p. 29). (3) OJ L 378, 31.12.1982 p. 58. Directive as last amended by Commission Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27). (4) OJ L 59, 5.3.2005, p. 40. (5) OJ L 206, 9.8.2005, p. 22. (6) OJ L 3, 5.1.2005, p. 1.